Citation Nr: 9924201	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-12 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a crush 
injury tot he 4th and 5th fingers of the left (minor) hand, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in May 1998.  A statement of the case was mailed to 
the veteran in August 1998.  The veteran's substantive appeal 
was received in August 1998.  


REMAND

Historically, the Board notes that the veteran was originally 
granted service connection in December 1970 for neuropathy of 
terminal branches of the ulnar nerve, left, mild residuals, 
and residuals of fracture of distal phalanx of left little 
finger and residuals of injury to the 4th finger of left 
(minor) hand.  The veteran's service-connected disability was 
rated at 20 percent disabling effective from October 3, 1970.  
This decision was confirmed and continued in a January 1973 
rating decision.  In November 1997, the veteran submitted a 
claim for an increased rating for his service-connected 
residuals of a crush injury to the 4th and  5th fingers of the 
left (minor) hand.  In support of his claim for an increased 
rating, the veteran contended that his disability has 
worsened since his last rating decision.  In an April 1998 
rating decision, the RO again confirmed and continued the 20 
percent rating for the veteran's service-connected 
disability.  The veteran appealed that determination.  

A review of the current medical evidence shows that the 
veteran was afforded a VA medical examination in February 
1998.  At that time, the veteran reported the he has not had 
full use of his left hand.  The examiner reported that the 
veteran suffered an injury to his left "little finger" and 
his "ring finger."  However, the examiner subsequently 
refers to the veteran's injured fingers as the left "index 
finger" and "little finger."  The Board notes that the 
record shows that the examiner's reference to the index 
finger was clearly a misprint and the Board will refer to the 
two affected fingers.  Motor examination revealed normal 
coordination and power, save in the left hand.  There was 
decreased flexion of the distal IP joints of the left ring 
finger and left little finger.  The veteran could not flex 
the distal joints at all.  There was diminished flexion of 
the proximal IP joint of the same two fingers.  Extension of 
the fingers was normal.  The examiner noted well-healed 
laceration scars of both fingers in the medial section.  
Sensory examination revealed decreased sensation in patchy 
areas over the two injured fingers.  The examiner diagnosed 
the veteran with status post tendon injury to the left ring 
and little fingers due to lacerations in service in 1970.

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The veteran is rated under Diagnostic Code 8516.  
Under this diagnostic code, the rating schedule provides 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Manifestations of complete paralysis of the ulnar 
nerve include the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  In rating the minor side, 
the rating criteria provide, in cases of incomplete 
paralysis, a 30 percent evaluation for severe incomplete 
paralysis, a 20 percent evaluation for moderate incomplete 
paralysis, and a 10 percent evaluation for mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8516.

In this case, the medical evidence shows that the veteran has 
sensory and functional impairment.  Sensory examination 
revealed decreased sensation in patchy areas over the two 
injured fingers.  Physical examination revealed that the 
veteran has decreased flexion of the distal IP joints of the 
left ring finger and left little finger, the veteran is 
unable to flex the distal joints at all, and he has 
diminished flexion of the proximal IP joint of the same two 
fingers.  Although extension of the fingers is normal and 
physical examination does not show atrophy in dorsal 
interspace and thenar and hypothenar eminences, an inability 
to adduct the thumb, or any impairment of the wrist to 
include impaired flexion, the degree of severity remains 
unclear.  The examiner did not indicate the severity of the 
veteran's incomplete paralysis.  As such, the February 1998 
examination is insufficient to rate the veteran's disability 
under the schedular criteria set forth in C.F.R. § 4.124(a), 
Diagnostic Code 8516.  In considering this matter on appeal 
the Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As such, the veteran should be 
reexamined for a detailed assessment of his service-connected 
crush injury.  

In addition, the RO should obtain any additional current 
treatment records from the Brooklyn VA Medical Center.  The 
RO should inform the veteran that he may submit copies of 
these records.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain copies of all 
recent VA outpatient records concerning 
treatment of the veteran's service 
connected neuropathy of left ulnar nerve 
and residuals of fracture to left 4th and 
5th fingers, to include all such records 
from the Brooklyn, New York VA Medical 
Center.  All records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's neuropathy of left ulnar nerve 
and residuals of fracture to left 4th and 
5th fingers. Such tests as the examiner 
deems necessary should be performed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The RO should provide the examiner with 
the criteria set forth in Diagnostic Code 
8516 and request that the examiner set 
forth all pertinent findings on 
examination in relationship to the 
Diagnostic Code criteria, to specifically 
include whether the veteran's incomplete 
paralysis is mild, moderate, or severe. 

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for neuropathy of left 
ulnar nerve and residuals of fracture to 
left 4th and 5th fingers.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


